DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-19 are directed to an invention non-elected without traverse.  Accordingly, claims 11-19 have been cancelled.
Allowable Subject Matter
Claims 1-10 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “a first external electrode disposed on top of only a portion of extending on the first electrode such that a remaining portion of the first electrode is exposed from the first external electrode, with the first external electrode extending on the second lateral surface of the ceramic body and directly connected to the at least one first internal electrode to electrically connect the first electrode to the at least one first internal electrode; and a second external electrode extending on a lateral surface of which the at least one second internal electrode is led out, among the second lateral surface and the fourth lateral surface, the second external electrode being electrically connected to the at least one second internal electrode” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “a first external electrode disposed on top of only a portion of the first electrode such that a remaining portion of the first electrode is exposed from the first external electrode, with 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEREK J ROSENAU/Primary Examiner, Art Unit 2837